Citation Nr: 1017542	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-39 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disability, claimed as pulmonary fibrosis, to include as 
secondary to medication prescribed for service-connected 
disabilities.

2.  Entitlement to an initial rating in excess of 10 percent 
prior to January 18, 2008, and in excess of 30 percent since 
January 18, 2008, for a gastrointestinal disability.

3.  Entitlement to an initial rating in excess of 20 percent 
for a lumbar spine disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for right knee osteoarthritis.

5.  Entitlement to an effective date earlier than September 
14, 1999, for the grant of service connection for a lumbar 
spine disability.

6.  Entitlement to an effective date earlier than September 
14, 1999, for the grant of service connection for a 
gastrointestinal disability.

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to 
December 1963.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Decatur, Georgia, in 
March 2005, that granted service connection and awarded a 20 
percent disability rating for a lumbar spine disability and a 
10 percent disability rating for a right knee disability, 
effective September 14, 1999; in August 2005, that granted 
service connection and awarded a noncompensable rating for a 
gastrointestinal disability, effective September 14, 1999; 
and in August 2008, that denied service connection for a 
pulmonary disability and increased the rating from 10 percent 
to 30 percent for a gastrointestinal disability (hiatal 
hernia, Barrett's esophagus, and gastritis), effective 
January 18, 2008.  However, as that increase does not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 
6 Vet. App. 35 (1993).

In January 2006, the Veteran raised a claim of entitlement to 
an effective date earlier than August 27, 1999, for the grant 
of service connection for left knee arthritis and 
instability.  As that claim has not been developed for 
appellate review, the Board refers it to the RO for 
appropriate action.



The issues of entitlement to increased ratings for lumbar 
spine, right knee, and gastrointestinal disabilities are 
REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  The competent evidence of record reflects that the 
Veteran's initial claims for service connection for lumbar 
spine and gastrointestinal disabilities were received on 
September 14, 1999.  Service connection was subsequently 
granted, effective September 14, 1999.

2.  The record is negative for any informal or formal claims, 
or written intent to file claims for service connection for 
lumbar spine and gastrointestinal disabilities dated prior to 
September 14, 1999.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 14, 
1999, for the grant of service connection for lumbar spine 
and gastrointestinal disabilities have not been met.  
38 U.S.C.A. § 5103, 5103A , 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.151, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claims for an effective date earlier than 
September 14, 1999, for the grants of service connection for 
lumbar spine and gastrointestinal disabilities, arise from 
his January 2006 disagreement with the date assigned 
following the grants of service connection by March 2005 and 
August 2005 rating decisions.  Once service connection is 
granted the claims are substantiated, additional notice is 
not required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, the record reflects that VA 
associated with the claims file the Veteran's VA treatment 
records and afforded him VA examinations with respect to his 
claims for service connection for a lumbar spine and 
gastrointestinal disabilities in November 2004.  The Board 
finds that those actions have satisfied VA's duty to assist 
and that no additional assistance is required.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2009).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2009).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2009); Norris v. West, 12 Vet. 
App. 413 (1999).

There is no set form that an informal written claim must 
take.  All that is required is that the communication 
indicates intent to apply for one or more benefits under the 
laws administered by VA, and identify the benefits sought.  
Rodriguez v. West, 189 F.3d 1351 (1999).

The Veteran asserts that he is entitled to an effective date 
earlier than September 14, 1999, for the grants of service 
connection for lumbar spine and gastrointestinal 
disabilities.

The claims folder reflects that the Veteran's claims for 
service connection for lumbar spine and gastrointestinal 
disabilities were received on September 14, 1999, and that 
service connection was subsequently granted effective that 
date.  Where claims are filed more than one year after the 
date of separation from service, the effective date of 
service connection is the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b) (2009).  Here, the Veteran's lumbar spine 
disability dates from his time in service, while his 
gastrointestinal disability was found to be related to his 
service-connected left knee disability.  Thus, the effective 
date of service connection, pursuant to 38 C.F.R. § 3.400(b), 
is the date that the claims were received on September 14, 
1999, because the claim was received more than one year after 
separation from service and the proper effective date is the 
later of the date of claim or the date entitlement arose.  It 
is significant that while the Veteran's lumbar spine and 
gastrointestinal disabilities may have existed for several 
years prior to that date, claims must be filed in order for 
any type of benefit to be paid.  Jones v. West, 136 F.3d 1296 
(Fed. Cir. 1998).

With regard to whether an informal or formal claims, or 
written intent to file claims for service connection for 
lumbar spine and gastrointestinal disabilities were filed 
prior to September 14, 1999, the Board finds no evidence of 
there being any such claims.  The Board acknowledges that a 
January 2000 rating decision that denied service connection 
for lumbar spine and gastrointestinal disabilities states 
that the Veteran's "claim for increase" was received on 
September 17, 1997.  However, in an October 2007 statement of 
the case the RO found that a clear and unmistakable error was 
committed in the January 2000 rating decision in stating that 
the Veteran's claim was received on September 17, 1997.

In this case, the only date that could serve as a basis for 
the grants of service connection is the date of receipt of 
the Veteran's claims for service connection on September 14, 
1999.  The Board finds that there is no legal entitlement to 
an earlier effective date for service connection for lumbar 
spine and gastrointestinal disabilities.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims for an earlier effective date and the 
claims must therefore be denied.  38 U.S.C.A. § 5107(b) (West 
2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than September 14, 1999, for the 
grant of service connection for a lumbar spine disability is 
denied.

An effective date earlier than September 14, 1999, for the 
grant of service connection for a gastrointestinal disability 
is denied.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's increased rating and service connection claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

Additional treatment records may be outstanding.  The Board 
notes that the most recent VA medical records are dated in 
November 2009.  To aid in adjudication, any subsequent VA 
medical records should be obtained.  In addition, in March 
2009 the Veteran indicated that he is receiving benefits from 
the Social Security Administration (SSA) for lumbar spine and 
bilateral knee disabilities.  Since the SSA decision and the 
records upon which that grant of benefits was based are not 
included in the claims folder and may be relevant to the 
claim on appeal, those records should also be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992), Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

With respect to the Veteran's claim for an initial increased 
rating for a gastrointestinal disability, the Veteran was 
last afforded a VA examination in April 2008.  However, a 
November 2009 VA medical record shows that the Veteran had 
noticed an increase in his GERD (gastroesophageal reflux 
disease).  VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Since the evidence suggests that the Veteran's 
gastrointestinal disability may have worsened since the date 
of the latest examination, the Board finds that new 
examination is in order.  In addition, it appears that the 
November 2009 VA medical record was submitted after the 
Veteran's appeal had been certified to the Board without a 
waiver of initial consideration of this evidence by the RO.  
Therefore, the Board finds that the RO should consider the 
additional evidence prior to the Board's appellate review of 
the issue on appeal.  Disabled Am. Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Next, the RO initially rated the Veteran's service-connected 
lumbar spine disability using the criteria for intervertebral 
disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Codes 5293-
5243.  38 C.F.R. § 4.71a (2002, 2003).  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires the use of an additional diagnostic code to identify 
the basis for the evaluation assigned.  The additional code 
is shown after the hyphen.  38 C.F.R. § 4.27 (2009).

During the course of this appeal, the regulations for rating 
disabilities of the spine were twice revised, effective 
September 23, 2002; and effective September 26, 2003. 67 Fed. 
Reg. 54345 (August. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 
2003).  The amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the Veteran's disability for periods preceding the 
effective date of the regulatory change.  The most favorable 
regulation will be applied after the date of regulatory 
change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 
(2000).

Prior to September 23, 2002, intervertebral disc syndrome 
(IDS) warranted a 20 percent rating when moderate, with 
recurrent attacks; and a 40 percent rating when severe, with 
recurring attacks with intermittent relief.  A 60 percent 
rating was warranted for IDS that was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).

Effective September 23, 2002, the rating criteria for the 
evaluation of Intervertebral Disc Syndrome were amended to 
evaluate the disorder either on the total duration of 
incapacitating episodes resulting from intervertebral disc 
syndrome over the past 12 months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A rating of 20 percent was 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as episodes 
requiring bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, DC 5293 (2003).

That regulation was again slightly revised in September 2003.  
Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  The reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain) and 5243 
(intervertebral disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 
2003).  The code for Intervertebral Disc Syndrome (DC 5243), 
permits rating under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2009).

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides that a 
rating of 40 percent is warranted where the evidence shows 
there is forward flexion of the thoracolumbar spine to 30 
degrees or less; or with favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  
Finally, a rating of 100 percent is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (2009).

The Incapacitating Episode Formula provides that a 40 percent 
rating is warranted with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms that required 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a (2009).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, the 
Veteran's last VA spine examination was in March 2009.  
However, it is not clear whether the examiner considered both 
the old and new regulations in considering the Veteran's 
claim for an increased rating of the lumbar spine disability 
and not all evidence needed to rate the lumbar spine 
disability pursuant to both sets of regulations was obtained.  
Therefore, the Board finds that further VA examination with 
specific findings responsive to the applicable rating 
criteria, is needed to fully and fairly evaluate the 
Veteran's claim.

With respect to the Veteran's claim for an increased rating 
for a right knee disability, the Veteran was afforded a VA 
examination in March 2007.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion where it is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  When 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Although the Veteran's last VA examination 
is not necessarily stale, in light of the fact that 
examinations with respect to his lumbar spine and 
gastrointestinal disabilities have been requested, the 
prudent and thorough course of action is to afford the 
Veteran a concurrent VA examination to ascertain the current 
nature and severity of his right knee disability.

The Veteran contends that he has a pulmonary disability that 
is related to his service-connected disabilities.  
Specifically, he contends that his pulmonary disability is 
related to medication prescribed to treat his 
gastrointestinal disability.

The service medical records reflect treatment for a prolonged 
cough in May 1961.  In a July 1977 private medical opinion, 
the Veteran's physician indicated that he had acute 
tuberculosis as a child that was aggravated by a sharp blow 
to the Veteran's chest during service.  VA medical records 
include a November 2009 opinion that the Veteran's COPD 
(chronic obstructive pulmonary disease) and asthma "are 
almost certainly exacerbated by severe GERD."  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Although the Veteran is competent to report the 
onset of pulmonary symptomatology during service, and the 
continuity of symptoms after service, he is not competent to 
diagnose or to relate any current pulmonary disability to his 
active service.  Accordingly, the Board finds that a VA 
examination is necessary in order to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner 
should specifically reconcile the opinion with the July 1977 
private opinion, November 2009 VA opinion, and any other 
opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated since November 2009.

2.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's service-connected 
gastrointestinal disability (hiatal 
hernia, Barrett's esophagus, gastritis).  
The claims folder should be reviewed by 
the examiner and that review should be 
indicated in the examination report.  
Specifically, the examiner should provide 
the following information:

(a)  Set forth all current complaints, 
findings and diagnoses pertaining to 
any gastrointestinal disability.
    
(b)  State whether the Veteran's 
service-connected gastrointestinal 
disability is manifested by symptoms of 
pain, vomiting, material weight loss, 
hematemesis, melena, moderate anemia; 
or other symptom combinations 
productive of severe impairment of 
health.  38 C.F.R. § 4.114, Diagnostic 
Code 7346.

(c)  State whether the Veteran's 
gastrointestinal disability is 
manifested by stricture of the 
esophagus that is severe, permitting 
liquids only, with marked impairment of 
general health.  38 C.F.R. § 4.114, 
Diagnostic Code 7230.

(d)  State whether the Veteran has 
chronic gastritis manifested by severe 
hemorrhages, or large ulcerated or 
eroded areas.  38 C.F.R. § 4.114, 
Diagnostic Code 7307.

(e)  State what impact, if any, the 
Veteran's gastrointestinal disability 
has on his employment and daily living 
activities.  Opine as to whether the 
Veteran's service-connected 
gastrointestinal disability has a 
marked interference with his 
employability.

4.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's lumbar spine disability.  The 
claims file should be reviewed and that 
review should be indicated in the 
examination report.  Specifically, the 
examiner should provide the following 
information:

(a)  Set forth all current complaints, 
findings and diagnoses pertaining to 
any lumbar spine disability.
    
(b)  Provide ranges of motion of the 
lumbar spine.

(c)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation 
of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should also be noted.  
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The determination should be 
portrayed in terms of the degree of 
additional range of motion loss.

(d)  State the length of time during 
the past twelve months that the Veteran 
has had incapacitating episodes due to 
a lumbar spine disability.  
Incapacitating episodes are periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
require rest prescribed by a physician 
and treatment by a physician.

(e)  Describe any neurological 
impairment (and any symptoms the 
impairment produces) resulting from the 
spinal disability, including any bowel 
and bladder abnormalities, and 
characterize the level of impairment 
caused any radiculopathy of the lower 
extremities (complete paralysis, severe 
incomplete paralysis, moderately severe 
incomplete paralysis, moderate 
incomplete paralysis, or mild 
incomplete paralysis).

(f)  State what impact, if any, the 
Veteran's lumbar spine disability has 
on his employment and daily living 
activities.  Opine as to whether the 
Veteran's service-connected lumbar 
spine disability has a marked 
interference with his employability.

5.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's service-connected right knee 
disability.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  Specifically, the examiner should 
provide the following information:

(a)  Provide ranges of motion of the 
right knee in degrees.

(b)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation 
of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should also be noted.  
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The determination should be 
portrayed in terms of the degree of 
additional range of motion loss.

(c)  State what impact, if any, the 
Veteran's right knee disability has on 
his employment and daily living 
activities.  Opine as to whether the 
Veteran's service-connected right knee 
disability has a marked interference 
with his employability.

6.  Schedule a VA examination to determine 
the nature and etiology of any current 
pulmonary disability.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The examiner should specifically attempt 
to reconcile and discuss the opinion with 
all other opinions of record, including 
the July 1977 private and November 2009 VA 
opinions.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following 
information:

(a)  Diagnose all current pulmonary 
disability, including pulmonary fibrosis, 
asthma, and COPD.

(b)  Is there clear and unmistakable 
evidence that any pulmonary disability 
pre-existed the Veteran's service?

(c)  If so, is it as likely as not (50 
percent or more probability) that any 
preexisting pulmonary disability 
underwent a permanent increase in 
severity during or as a result of his 
service?  The examiner should state 
whether any permanent increase in the 
underlying pathology was due to normal 
progression of the disorder.

(d)  For each pulmonary disability 
diagnosed, to specifically include 
pulmonary fibrosis, asthma, and COPD, 
the examiner should opine as to whether 
it is at least as likely as not (50 
percent or more probability) that each 
pulmonary disability was incurred in or 
aggravated during the Veteran's 
service, or was present during his 
service, including treatment for a 
prolonged cough in May 1961.  The 
examiner must consider the Veteran's 
statements regarding the incurrence of 
a pulmonary disability, and his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

(e)  Is it at least as likely as not 
(50 percent or more probability) that 
any pulmonary disability is proximately 
due to or the result of any service-
connected disability?

(f)  Is it at least as likely as not 
(50 percent or more probability) that 
any pulmonary disability has been 
aggravated by the Veteran's service-
connected disabilities?

(g)  Is it at least as likely as not 
(50 percent probability or greater) 
that any pulmonary disability is 
causally or etiologically related to, 
or aggravated by, medication prescribed 
to treat the Veteran's service-
connected disabilities.

7.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


